Citation Nr: 0000570	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  97-33 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for residuals of excision 
of pituitary adenoma, currently evaluated at 30 percent.

ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to 
January 1985.  His appeal comes before the Board of Veterans' 
Appeals (Board) from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  




REMAND

The veteran has contended that the evaluation assigned for 
his pituitary adenoma inadequately reflects the severity of 
his symptomatology.  The RO in its April 1997 rating decision 
evaluated the veteran's pituitary adenoma analogous to 
acromegaly under Diagnostic Code (DC) 7908, and his 
disability was evaluated at 30 percent.

A March 1997 VA pituitary tumors examination report reflects 
that the veteran denied that he had diabetes, heart disease, 
eye problems, and a history of high blood pressure or rectal 
bleeding.  On physical examination, he was six feet seven 
inches tall.  He did not have any significant frontal 
bossing.  His thyroid was normal.  He had anicteric sclera, 
and his conjunctiva was pink.  His chest was clear to 
auscultation.  The record is absent of other contemporaneous 
VA examinations regarding the veteran's pituitary adenoma.

In the veteran's May 1997 notice of disagreement he indicates 
that he had been prescribed Atenolol.  In a letter attached 
to the veteran's November 1997 substantive appeal he appears 
to indicate that he has been diagnosed with hypertension.  
Hypertension is part of the criteria that may be considered 
under Diagnostic Code 7908.  

In light of the above the appeal is REMANDED for the 
following development:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers 
who may possess additional records 
pertaining to any treatment for residuals 
of excision of pituitary adenoma.  After 
obtaining any necessary authorization(s) 
from the veteran, the RO should attempt 
to obtain and associate with the claims 
file any medical records identified which 
have not been secured previously.  

2.  The RO should arrange for the veteran 
to be given a VA medical examination to 
determine the nature and extent of his 
residuals of excision of pituitary 
adenoma.  All specialized testing should 
be completed as deemed necessary by the 
examiner.  The examiner should expressly 
state an opinion as to whether there is 
evidence of increased intracranial 
pressure (such as visual field defect), 
arthropathy, glucose intolerance, and 
either hypertension or cardiomegaly.  The 
examiner should state whether there is 
enlargement of acral parts or overgrowth 
of long bones, and enlarged sella 
turcica.  Since it is important "that 
each disability be viewed in relation to 
its history[,]" 38 C.F.R. § 4.1 (1999), 
copies of all pertinent medical records 
in the veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

3.  Next, the RO must review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND, and, if not, 
the RO should implement corrective 
procedures.

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted the appellant 
should be furnished a Supplemental 
Statement of the Case.  He should be 
afforded the appropriate opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the appellant until he is notified.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999). 



 

